

	

		III

		109th CONGRESS

		1st Session

		S. RES. 74

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Biden (for himself,

			 Mrs. Clinton, Mr. Lugar, Mr.

			 Kohl, Mrs. Murray,

			 Mr. Lautenberg, Ms. Stabenow, Mrs.

			 Boxer, Mr. Bayh,

			 Ms. Landrieu, Mr. Johnson, Mr.

			 Jeffords, Mr. Levin,

			 Mr. Feingold, Mr. Dodd, Mr.

			 Sarbanes, Mr. Corzine,

			 Mr. Kerry, Mr.

			 Obama, Mr. Salazar,

			 Mr. Kennedy, Ms. Mikulski, Mrs.

			 Lincoln, Mr. Hatch,

			 Mrs. Feinstein, and

			 Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating March 8, 2005, as

		  International Women's Day.

	

	

		Whereas all over the world, women are contributing to the

			 growth of economies, participating in the world of diplomacy and politics, and

			 improving the quality of the lives of their families, communities, and

			 nations;

		Whereas discrimination continues to deny women full

			 political and economic equality and is often the basis for violations of

			 women's basic human rights;

		Whereas worldwide, the lives and health of women and girls

			 continue to be endangered by violence that is directed at them simply because

			 they are female;

		Whereas worldwide, violence against women includes rape,

			 genital mutilation, sexual assault, domestic violence, dating violence, honor

			 killings, human trafficking, dowry-related violence, female infanticide,

			 sex-selection abortion, forced pregnancy, forced sterilization, and forced

			 abortion;

		Whereas the World Health Organization asserts that

			 domestic violence causes more deaths and disability among women aged 15 to 44

			 than cancer, malaria, traffic accidents, and war;

		Whereas worldwide, 130,000,000 girls and young women have

			 been subjected to female genital mutilation;

		Whereas worldwide, at least 1 in 3 females has been beaten

			 or sexually abused in her lifetime;

		Whereas worldwide, 20 to 50 percent of women experience

			 some degree of domestic violence during marriage;

		Whereas 1 in 4 women in the United States have been raped

			 or physically assaulted by an intimate partner at some point in their

			 lives;

		Whereas somewhere in the United States, a woman is

			 battered, usually by her partner, every 15 seconds;

		Whereas more than 3 women are murdered by their husbands

			 or boyfriends in the United States every day;

		Whereas battering is the leading cause of injury to women

			 aged 15 to 44 in the United States;

		Whereas it is estimated that 1 in 5 adolescent girls in

			 the United States becomes a victim of physical or sexual abuse, or both, in a

			 dating relationship;

		Whereas worldwide, women account for

			 1/2 of all cases of HIV/AIDS, and in Africa, young women

			 are 3 times more likely to contract the virus than men;

		Whereas worldwide, sexual violence, including marital

			 rape, has been denounced as a major cause of the rapid spread of HIV/AIDS among

			 women;

		Whereas between 75 and 80 percent of the world's millions

			 of refugees are women and children;

		Whereas illegal trafficking worldwide for forced labor,

			 domestic servitude, and sexual exploitation involves between 1,000,000 and

			 2,000,000 women and children each year, of whom approximately 50,000 are

			 transported to the United States;

		Whereas 2/3 of the world's nearly

			 1,000,000,000 illiterate individuals are women;

		Whereas 2/3 of the children denied

			 primary education are girls;

		Whereas these educational failures have serious

			 consequences for the global economy and the United States national security, as

			 well as for tens of millions of girls who are losing the chance to discover

			 their worth and importance as global citizens;

		Whereas girls who are educated are more likely to have

			 healthy and stable families, lower mortality rates, higher nutrition levels,

			 and delayed sexual activity, and have less chance of contracting HIV/AIDS or

			 having unwanted pregnancies;

		Whereas in most countries, women work approximately 2

			 times more unpaid time than men do;

		Whereas women work 2/3 of the world’s

			 working hours and produce 1/2 of the world’s food, yet

			 earn only 10 percent of the world’s income and own less than 1 percent of the

			 world’s property;

		Whereas 3 in 10 households are maintained by women with no

			 husband present;

		Whereas rural women produce more than 55 percent of all

			 food grown in developing countries;

		Whereas it is estimated that women and girls make up more

			 than 70 percent of the poorest people in the world;

		Whereas worldwide, women earn less, own less property, and

			 have less access to education, employment, and health care than do men;

		Whereas microcredit is a stunningly simple, inexpensive

			 tool that can forever alter the economic landscape for the better;

		Whereas women now make up 80 percent of the world’s

			 70,000,000 microcredit borrowers, and from India to Nicaragua to South Africa

			 to Costa Rica, women are proving that small loans can transform individual

			 lives, families, and entire communities;

		Whereas nations should take steps to ensure the full

			 participation and representation of women in political conferences, committees,

			 plenaries, and parliaments;

		Whereas social investment, particularly investments in

			 women and girls, should be an integral part of foreign policy;

		Whereas despite extraordinary advances, women still

			 comprise the majority of the world’s poor, illiterate, and uneducated, remain

			 under-compensated for the work they do, still do not have adequate access to

			 medical care in too many countries, are under-represented in leadership

			 positions in government and business, and continue to be targeted for

			 unspeakable atrocities in war and conflict;

		Whereas March 8 has become known as International Women's

			 Day for the last century, and is a day on which people, who are often divided

			 by ethnicity, language, culture, and income, come together to celebrate a

			 common struggle for women's equality, justice, and peace;

		Whereas the dedication and successes of those working all

			 over the world to end violence against women and girls and fighting for

			 equality should be recognized; and

		Whereas the people of the United States should be

			 encouraged to participate in International Women's Day: Now, therefore be

			 it

		

	

		That the Senate—

			(1)designates March

			 8, 2005, as International Women's Day;

			(2)reaffirms its

			 commitment to—

				(A)improve women's

			 access to quality health care, including HIV/AIDS prevention and

			 treatment;

				(B)end and prevent

			 violence against women, including the trafficking of women and girls worldwide,

			 and ensure that the criminals who engage in these activities are brought to

			 justice;

				(C)end

			 discrimination and increase the participation of women in decisionmaking

			 positions in government and the private sector;

				(D)extend full

			 economic opportunities to women, including access to microfinance and

			 microenterprise; and

				(E)strengthen the

			 role of women as agents of peace because women are among the best emissaries

			 for easing religious, racial, and ethnic tensions, crossing cultural divides,

			 and reducing violence in areas of war and conflict; and

				(3)encourages the

			 people of the United States to observe International Women's Day

			 with appropriate programs and activities.

			

